Agreement


This Agreement effective as of the 9th day of March 2005 (the “Effective Date”)
is entered into by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation having an office at 750 Lexington Avenue, 26th Floor, New York, NY
10022 (“Keryx”), Procept, Inc., a Delaware Corporation having an office at 10
East 53rd Street, 33rd Floor, New York, NY 10022 (“Procept”), and the United
States Public Health Service, an agency of the United States Government, having
an address at Office of Technology Transfer, National Institute of Health, 6011
Executive Boulevard, Suite 325, Rockville, MA 20852-2804 (“PHS”). Each of Keryx,
Procept and PHS shall be referred to as a Party and collectively as the Parties.
 
WHEREAS, Procept and the Penn State Research Foundation (PSRF) are parties to a
license agreement dated February 6, 1998 as amended (the “License Agreement”)
relating to patent rights associated with 06-Benzylguanine and/or its
derivatives (the “Patent Rights”);
 
WHEREAS, Procept has sub-licensed to AOI Pharmaceuticals, Inc. (“AOIP”) its
rights to the Patent Rights under the License Agreement pursuant to a Sublicense
Agreement executed on or about October 13, 2000, as amended (the “Sublicense
Agreement”);
 
WHEREAS, as a result of the acquisition of AOIP by Keryx, AOIP has become a
wholly-owned subsidiary of Keryx;
 
WHEREAS, PSRF and PHS entered into Interinstitutional Agreements executed
January 29, 2002 (the “Interinstitutional Agreements”) pursuant to which PHS has
exclusive licensing rights associated with the Patent Rights;
 
WHEREAS, the University of Chicago and PHS entered into Interinstitutional
Agreement effective February 28, 2002 (the “Interinstitutional Agreements”)
pursuant to which PHS has exclusive licensing rights associated with the Patent
Rights;
 
WHEREAS, such Interinstitutional Agreements superseded and terminated the
License Agreement, but not the Sublicense Agreement; and Procept and PHS have
executed a new exclusive patent license agreement dated February 28, 2002
regarding the Patent Rights, as amended (the “Revised License Agreement”);
 

--------------------------------------------------------------------------------


 
WHEREAS, Keryx desires to purchase and assume from Procept and Procept has
agreed to sell and assign to Keryx all of Procept’s rights, interests and
obligations under the Revised License Agreement, which constitutes substantially
the entire business of Procept relating to the operations which concern the
Revised License Agreement; and
 
WHEREAS, in order to effectuate such Assignment, pursuant to Section 14.07 of
the Revised License Agreement, Procept is obligated to pay PHS the sum of
seventeen thousand five hundred dollars ($17,500).
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.  Procept hereby assigns to Keryx all of its rights and interests under the
Revised License Agreement, and Keryx hereby assumes all of the obligations of
Procept under the Revised License Agreement (whether such obligations accrued
prior to or after the date of this Agreement); provided, however, such
assignment and assumption shall become effective upon the receipt by Procept of
the First Installment. Procept, PHS and Keryx agree to take all reasonable steps
necessary to effectuate and perfect the actions set forth in this Paragraph.
 
2.  Procept represents and warrants to Keryx that (i) the rights and interest
conveyed hereunder are free and clear from any liens or encumbrances of any
nature created by Procept and, to the knowledge of Procept, are free from any
requirement of any past payments, charges, fees or conditions, rights or
restrictions, (ii) Procept is not a party to any pending claim, litigation or
proceeding contesting the rights and interests conveyed hereunder nor, to the
knowledge of Procept, is any such claim threatened against Procept, and (iii)
Procept has not sold, assigned, conveyed, transferred or delivered to any third
party, and, to the knowledge of Procept, no person or entity has any licenses or
other rights under the Revised License Agreement. Keryx represents and warrants
to Procept that AOIP has performed and discharged all of its obligations under
the Sublicense Agreement.
 

--------------------------------------------------------------------------------


 
3.  Procept agrees to indemnify and hold Keryx, its directors, officers,
employees and agents harmless from and against any claims, liabilities, damages
and expenses in connection therewith (including reasonable attorney fees, costs
and other expenses of litigation) resulting from material misrepresentation or
material breach of a warranty by Procept under this Agreement. Keryx agrees to
indemnify and hold Procept, its directors, officers, employees and agents
harmless from and against any claims, liabilities, damages and expenses in
connection therewith (including reasonable attorney fees, costs and other
expenses of litigation) resulting from any failure of AOIP to perform and
discharge its obligations under the Sublicense Agreement.
 
4.  The Parties hereby agree that for purposes of the Revised License Agreement,
AOIP shall be deemed a third party sublicensee under the Sublicense Agreement
and not an Affiliate of Keryx, with the effect among other things, that all
amounts (including milestones and royalties) owed or to be owed by Procept under
the Revised License Agreement currently applicable to Procept as a result of the
Sublicense Agreement shall remain unchanged by the assignment, except that they
shall become the responsibility of Keryx, irrespective of the affiliated
relationship between Keryx and AOIP. Following this assignment, for all purposes
of the Sublicense Agreement, any reference to Procept shall be deemed a
reference to Keryx. The parties acknowledge and agree that the Sublicense
Agreement shall survive this assignment.
 
5.  As full consideration for the agreements set forth herein, Keryx agrees to
pay Procept a total consideration of one hundred fifty eight thousand seven
hundred and fifty dollars ($158,750), payable in two installments, a first
installment of eighty three thousand seven hundred fifty dollars ($83,750) (the
“First Installment”), and a second installment of seventy five thousand dollars
($75,000) (the “Second Installment”). The First Installment shall be payable as
provided in Paragraph 6, and the Second Installment shall be evidenced by a
promissory note from Keryx payable to Procept, in the form attached hereto as
Exhibit A, which bears no interest until after the maturity date and shall be
due and payable on December 31, 2005.
 

--------------------------------------------------------------------------------


 
6.  Within ten (10) business days following execution of this Agreement by all
Parties, Keryx shall make payment of the First Installment as follows: (i) Keryx
shall pay PHS on behalf of Procept the sum of seventeen thousand five hundred
dollars ($17,500) in full satisfaction of the terms and conditions of Section
14.07 of the Revised License Agreement, and (ii) Keryx shall pay Procept an
amount equal to sixty six thousand two hundred and fifty dollars ($66,250),
which represents the First Installment less the amount paid by Keryx to PHS on
behalf of Procept pursuant to this Paragraph 6(i).
 
7.  This Agreement embodies the entire understanding of the parties as to its
subject matter hereof.
 
8.  This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of New York, without regard to its
conflict of law rules.
 
9.  This Agreement has been prepared jointly and shall not be strictly construed
against any Party.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.
 
SIGNATURES BEGIN ON NEXT PAGE
 

--------------------------------------------------------------------------------





PROCEPT-KERYX ASSIGNMENT AGREEMENT


SIGNATURE PAGE


For Keryx Biopharmaceuticals, Inc.




/s/ Michael S. Weiss                      
Name: Michael S. Weiss
Title: Chairman & CEO
Date: 3/15/05






For Procept, Inc.




By: /s/ Salvatore A. Bucci             
Name: Salvatore A. Bucci
Title: President & CEO
Date: 3/10/05
 

--------------------------------------------------------------------------------


 
ACKNOWLEDGEMENT AND ACCEPTANCE


By PHS:


/s/ Steven M. Ferguson                         Date: 3/17/05
Steven M. Ferguson      


Director, Division of Technology Development and Transfer
Office of Technology Transfer
National Institutes of Health


Official and Mailing Address for Notices:


Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.


By PSRF:


/s/ David E. Branigan                      Date: 3/23/05
David E. Branigan


Treasurer, The Penn State Research Foundation


Official and Mailing Address for Notices:


Ronald J. Huss
The Pennsylvania State University
Intellectual Property Office
113 Technology Center
University Park, PA 16802 U.S.A.




By the University of Chicago


/s/ Alan E. P. Thomas                     Date: 3/25/05
Alan E. P. Thomas


Director, Office of Technology & Intellectual Property
University of Chicago


Official and Mailing Address for Notices:
University of Chicago
5555 South Woodlawn Avenue, Suite 300
Chicago, IL 60637 U.S.A
 

--------------------------------------------------------------------------------



 